 Case 1:20-cv-01277-AJT-JFA Document 1 Filed 10/29/20 Page 1 of 4 PageID# 1




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                              (Alexandria Division)


ANDREA BANKS,

             Plaintiff,

v.                                                 Case No.: 1:20-cv-01277

LARRY KIRK SAGER,
Serve:
       Commissioner of the DMV
       Attn: Customer Records Work Center
       2300 West Broad Street
       Richmond, VA 23269

and

ACCU-CRETE, INC.
Serve:
       Corporation Service Company
       Registered Agent for ACCU-CRETE, INC.
       100 Shockoe Slip, Floor 2
       Richmond, Virginia 23219

             Defendants.

Serve also:
       Progressive Commercial Casualty Company
       CT Corporation System, Registered Agent
       4701 Cox Road
       Suite 285
       Glen Allen, VA 23060

Serve also:
       Maryland Auto Insurance Fund
       Mark D. McCurdy, Esq., Executive Director
       1215 East Fort Avenue
       Suite 300
       Baltimore, MD 21230

Serve also:
       Virginia Department of General Services
       Joseph F. Damico, Director

                                           1
 Case 1:20-cv-01277-AJT-JFA Document 1 Filed 10/29/20 Page 2 of 4 PageID# 2




       Washington Building
       1100 Bank Street, Suite 420
       Richmond, VA 23219

                                          COMPLAINT

       Plaintiff, Andrea Banks (“Ms. Banks”), by counsel, moves this Court for judgment

against Defendants, Larry Kirk Sager (“Defendant Sager”), and ACCU-CRETE, INC.

(collectively, “Defendants”), jointly and severally, and in support of her Complaint, states as

follows:

                                     Jurisdiction and Venue

               1.      Jurisdiction is based on diversity of citizenship and amount in controversy

pursuant to 28 U.S.C. § 1332.

               2.      The Court has personal jurisdiction over the Defendants and venue is

proper because Defendant Sager, acting within the scope and course of his employment with

ACCU-CRETE, INC., committed a tort in the County of Fairfax, Virginia.

                                              Parties

               3.      Ms. Banks is a citizen of Virginia.

               4.      Upon information and belief, Defendant Sager is a citizen of Maryland.

               5.      Upon information and belief, ACCU-CRETE, INC. is a Tennessee

corporation with its principal place(s) of business located at 229 Westchase Drive, Nashville,

Tennessee 37205 and/or 8434 Westphalia Road, Upper Marlboro, Maryland 20774.

                                           Allegations

               6.      At all times relevant hereto, Defendant Sager was operating a 2009 Volvo

VNL 300 tractor trailer truck owned by his employer ACCU-CRETE, INC., and was doing so in

the scope and course of his employment with ACCU-CRETE, INC.



                                                 2
 Case 1:20-cv-01277-AJT-JFA Document 1 Filed 10/29/20 Page 3 of 4 PageID# 3




                 7.    At all times relevant hereto, Defendant ACCU-CRETE, INC. acted

through its employees and agents who were acting within the scope of their employment or

agency with Defendant ACCU-CRETE, INC.

                 8.    On or about October 23, 2019, Ms. Banks was the front-seat passenger in

a motor vehicle traveling northbound on I-495 at or near the Route 236 exit in the County of

Fairfax, Virginia.

                 9.    At the same time and place, Defendant Sager was traveling behind the

motor vehicle in which Ms. Banks was riding on I-495, northbound, at or near the Route 236 exit

in the County of Fairfax, Virginia.

                 10.   At the same time and place in Ms. Banks’ motor vehicle’s lane of travel,

Defendant Sager caused his vehicle to crash at a high rate of speed into the rear-end of the

vehicle in which Ms. Banks was riding.

                 11.   At all times relevant hereto, Defendant Sager owed all applicable duties in

connection with the use and operation of his tractor trailer to comply with all applicable statutes,

codes, laws, and regulations, including but not limited to the Federal Motor Carrier Safety

Regulations (“FMCSRs”), the Virginia Motor Carrier Safety Regulations (“VMCSRs”), and the

Virginia Code.

                 12.   Additionally and at all times relevant hereto, Defendant Sager owed the

duties to use ordinary care in the operation of his vehicle; to follow the speed limit; to operate at

a safe distance for the conditions; to keep the vehicle under proper control; to follow the traffic

ahead at a safe distance; and to keep a proper lookout.

                 13.   Defendant Sager violated these laws and breached these duties and was

negligent.



                                                  3
 Case 1:20-cv-01277-AJT-JFA Document 1 Filed 10/29/20 Page 4 of 4 PageID# 4




               14.     Defendant ACCU-CRETE, INC. is liable for Defendant Sager’s

negligence committed in the course and scope of his employment and/or agency under the

principle of respondeat superior.

               15.     As a direct and proximate result of the negligent actions and omissions of

Defendant Sager and, vicariously, Defendant ACCU-CRETE, INC., Ms. Banks suffered the

following damages: severe and permanent bodily injuries; physical pain and mental anguish,

past, present, and that which she may be reasonably expected to suffer in the future;

inconvenience, past, present, and that which she may be reasonably expected to suffer in the

future; medical expenses, past, present, and that which she may be reasonably expected to suffer

in the future; lost earnings and loss of earning capacity, past, present, and that which she may be

reasonably expected to suffer in the future; and has otherwise been damaged.

       WHEREFORE, Plaintiff, Andrea Banks, prays for judgement and an award of execution

against Defendants, Larry Kirk Sager and ACCU-CRETE, INC., jointly and severally, in the sum

of ONE HUNDRED THOUSAND DOLLARS ($100,000.00) for compensatory damages,

together with all applicable interest, costs, and attorneys’ fees.

       TRIAL BY JURY IS DEMANDED.

                                               ANDREA BANKS

                                               /s/ Barrett Enix, Esq.__________
                                               Michael G. Phelan, Esq. (VSB No. 29725)
                                               Barrett Enix, Esq. (VSB No. 90698)
                                               PHELAN PETTY, PLC
                                               3315 West Broad Street
                                               Richmond, VA 23230
                                               Telephone: (804) 980-7100
                                               Facsimile: (804) 767-4601
                                               mphelan@phelanpetty.com
                                               benix@phelanpetty.com
                                               Counsel for Plaintiff



                                                   4
